Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification filed 3/19/21 has not been entered because it may contain languages that may not agree with the original specification.  Furthermore, Applicant on 4/02/21 agreed to file any changes to the specification in a subsequent application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Fitzpatrick on 04/02/2021.
The application has been amended as follows: 
Claim 1 in a) ii), replace “wherein the executable code is adapted to capture biometric data that is captured in real time by the NFC enabled device and to also deliver the biometric data to the website or app”
with “wherein biometric data is captured by the NFC enabled device, which is then also captured in the executable code and delivered to the transport carrier website or app”.
Claim 12 in b) ii), replace “wherein the executable code is adapted to capture biometric data that is captured in real time by the NFC enabled device and to also deliver the biometric data to the website or app” 
with “wherein biometric data is captured by the NFC enabled device, which is then also captured in the executable code and delivered to the transport carrier website or app”.

with “wherein biometric data is captured by the NFC enabled device, which is then also captured in the executable code and delivered to the transport carrier website or app”.
Claim 14 in b), replace “wherein the executable code is adapted to capture biometric data that is captured in real time by the NFC enabled device and to also deliver the biometric data to the website or app” 
with “wherein biometric data is captured by the NFC enabled device, which is then also captured in the executable code and delivered to the transport carrier website or app”.
Claim 15 in b) i), replace “wherein the executable data is adapted to capture biometric data that is captured in real time by the NFC enabled device and to also deliver the biometric data to the website or app” 
with “wherein biometric data is captured by the NFC enabled device, which is then also captured in the executable code and delivered to the transport carrier website or app”.
Claim 16 in b) i), replace “wherein the executable data is adapted to capture biometric data that is captured in real time by the NFC enabled device and to also deliver the biometric data to the website or app” 
with “wherein biometric data is captured by the NFC enabled device, which is then also captured in the executable code and delivered to the transport carrier website or app”.
Claim 33 in c) i), replace “wherein the executable data is adapted to capture biometric markers of the account holder that are captured in real time by the NFC enabled device during check-in and to also deliver the biometric data to the website or app” 
with “wherein biometric data is captured by the NFC enabled device, which is then also captured in the executable code and delivered to the transport carrier website or app”.

with “wherein biometric data is captured by the NFC enabled device, which is then also captured in the executable code and delivered to the transport carrier website or app”.
Claim 65 in a), replace “wherein the executable data is configured to capture live biometric data that is captured in real-time by an NFC enabled device” 
with “wherein biometric data is captured by the NFC enabled device, which is then also captured in the executable code and delivered to the transport carrier website or app”.
Claim 70 in c) i), replace “wherein the executable data is configured to capture biometric data of the traveler that is captured in real-time by the NFC enabled device” 
with “wherein biometric data is captured by the NFC enabled device, which is then also captured in the executable code and delivered to the transport carrier website or app”.

Allowable Subject Matter
Claim(s) 1-10, 12-25, 29-30, 33-40, 43-53, 56-58, 60-63, 65-67, 69-70 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach a method and related baggage tracking system comprising, in conjunction with other limitations in the independent claims, a card or tag coupled to a luggage item, “wherein the HF chip of the card or tag is encoded, prior to receipt by the traveler, using Near Frequency Communication (NFC) Data Exchange Format (NDEF) with executable code … wherein the executable code wirelessly delivers the executable directive to the transport carrier website or app in an NDEF encode string that includes initiation of an automated process to associate said card or tag with a travel itinerary associated with the account using the identification data that is unique to the card or tag, and wherein biometric data is captured by the NFC enabled device, which is then also captured in the executable code and .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887